



November 14, 2005




Mr. Larry Ellberger
23 Fawn Drive
Livingston, NJ 07039


Dear Larry:


I am pleased to extend this offer to you as Chief Administrative Officer,
Executive Vice President, reporting directly to me. In this new role, you will
have responsibility for Corporate Development, Finance, Legal, and Investor
Relations. In your capacity, you will be a key member of the management team and
a highly visible presence to shareholders and prospective investors. This
appointment will include leadership roles on the Executive Finance Committee and
the Mergers and Acquisitions Committee.


Enclosed is the PDI Confidentiality, Non-Solicitation, and Covenant not to
Compete Agreement (the “Confidentiality Agreement”) and your Employment
Separation Agreement (the “Separation Agreement”). Your employment with PDI is
conditioned upon your acceptance of this offer (the “Offer Letter”) and your
signing of the both the Confidentiality Agreement and the Separation Agreement.


BASE COMPENSATION


Your base compensation will be: $12,500.00 per semi-monthly pay period, which if
annualized, would be equivalent to: $300,000.00.


.
LONG TERM INCENTIVE COMPENSATION


As we discussed, given your position, the use of restricted stock is an
excellent way to reward you for our results. I am authorized to offer a grant of
restricted shares which will be provided upon your acceptance of the offer and
final Board approval. As set forth below, the maximum number of restricted
shares that ultimately may be issued to you pursuant to this Offer Letter is
50,000. To ensure alignment between current PDI practices that link compensation
to performance, the actual number of restricted shares that may be issued to you
pursuant to this Offer Letter will be driven by the performance of the Company’s
share price at the end of the performance period which has been designated as
August 15, 2005 through March 31, 2007.
 
The actual award will be determined as follows:
 
Stock Price Performance Targets*
Award
 
$36.00 plus
 
50,000 shares
 
$20.00 - $35.99
 
16,750 shares plus 20.78 shares for each cent ($.01) above $20.00 stock price
 
less than $20.00
 
0 shares



 
Stock price will be determined based on a three month average closing price
ending the earliest of : (1) the public announcement of your departure from the
Company; (2) the last day of your employment with the Company; or (3) March 31,
2007.


You are not eligible to participate in other short term or long term incentive
plans.




STOCK OPTIONS FOR BOARD MEMBERSHIP


Your current stock option agreements covering the options previously issued to
you as a result of your service on PDI’s Board of Directors will be amended to
give you three years from termination of employment to exercise your then vested
options. These options will be fully vested upon your termination of employment.




You will be paid a pro rated 3rd Quarter fee based on the actual date which you
move off of the Board of Directors.




CAR ALLOWANCE


You will be eligible for a monthly car allowance of $1,000.00, or according to
PDI’s Car Allowance Policy, you may elect to receive a car from the current PDI
selection at the Executive Vice President level.


--------------------------------------------------------------------------------









FINANCIAL PLANNING SERVICES


You are eligible to receive financial planning assistance through AYCO Financial
Planning Services effective upon your date of hire. These services include:
estate planning, income tax
preparation and planning, investment planning, retirement planning, compensation
& benefit planning and insurance planning.




HOLIDAY AND BANK OF DAYS


Based on an August 15th start date, you will be eligible for 10 paid days during
your initial period of service ending December 31, 2005. You are also eligible
for all Company holidays. Effective January 1, 2006, you will be eligible for 19
paid days per calendar year in addition to Company holidays.




I am delighted to extend this offer and believe that you will have an
opportunity to make a significant impact on the continued growth of PDI.


Sincerely,




Frank Ryan
Compensation Committee Chair




Enc.: PDI Confidentiality Agreement
Separation Agreement


cc: File



 
Larry Ellberger
 
I accept the terms of my employment with PDI.




--------------------------------------------------------------------------------


 



 
EMPLOYMENT SEPARATION AGREEMENT
 


PDI, Inc., a Delaware corporation (the “Company”), having its principal place of
business at
 
1 Route 17 South, Saddle River, New Jersey 07458, and Larry Ellberger, 23 Fawn
Drive, Livingston, New Jersey 07039 (the “Executive”), agree:
 


1. Employment. 
 
  The Company hereby employs the Executive as Chief Administrative Officer
commencing on August 15, 2005c and with an anticipated duration through March
31, 2007; provided, however, that Executive’s employment may be terminated by
either party, for any reason, with or without notice. On or before January 1,
2007, the Company shall inform the Executive whether the Company intends to
extend the Executive’s employment for an additional period of time to be
determined by the Company.


Executive understands and agrees that his employment with the Company is at will
and can be terminated by either party, for any or no reason; provided, however,
that if (i) the Company gives notice of termination without cause which has an
effective date before March 31, 2007 or (ii) Executive gives notice of
termination with Good Reason (as defined in Section 3© below) which has an
effective date before March 31, 2007 and (iii) the price of the Company’s common
stock is less than $20.00 per share at the time of such termination, the Company
shall continue Executive’s Base Compensation following his termination until
such time as the Executive receives the gross sum of $300,000.00, calculated
from the last day worked; provided that the Executive executes and does not
revoke the PDI Agreement and General Release given to him upon termination.
 
Notwithstanding the foregoing, to the extent the Executive remains employed
through March 31, 2007, the Executive shall be paid the Base Compensation and
Long Term Incentive Compensation, as these terms are described in the
Executive’s July 26, 2005 Offer Letter (the “Offer Letter”) on or before March
31, 2007, and Executive will not be entitled to any severance benefits.
 
2. Termination Benefits. 


In further consideration for Executive’s agreement to execute the PDI
Confidentiality, Non-Solicitation and Covenant Not to Compete Agreement (the
“Confidentiality Agreement”), the Company agrees that if the Executive’s
termination from employment is made effective before March 31, 2007: (i) by the
Company without Cause; (ii) in connection with a Change of Control; or (iii) by
the Executive for Good Reason, the Company will accelerate the vesting of all
equity based compensation to which the Executive may be entitled pursuant to the
Offer Letter from the Company to the Executive including, but not limited to,
any stock grant, option or other form of equity compensation (i.e., long term
incentive compensation), so that all such compensation is fully vested and
exercisable upon separation provided that if the Company terminates the
Executive’s employment without Cause, the Company shall provide Executive with
at least 30 days written notice prior to such termination. The Company will
amend any applicable agreement to effectuate this provision or, if legally
prohibited, will pay the monetary value of such compensation; provided that the
Executive executes and does not revoke the PDI Agreement and General Release
given to him upon termination. In connection with any equity compensation where
the number of shares to be granted to the Executive is based upon the price of
the Company’s common stock, the relevant price used to determine the number of
shares to be granted shall be the greater of: (A) the average closing price of
the Company’s common stock on the Nasdaq National Market for the ninety (90) day
period ending on the earliest of: (1) the public announcement of the Executive’s
departure from the Company; (2) the last day of the Executive’s employment with
the Company; or (3) March 31, 2007 or (B) if a Change of Control has occurred
(as defined below), the relevant price for the Company’s common stock paid by
the buyer at the time of the Change of Control. The Executive shall continue to
be bound by the confidentiality, non-solicitation, non-competition and other
provisions set forth in the Confidentiality Agreement for the periods set forth
therein.
 
No termination benefits will be paid if the Executive resigns or terminates his
employment without Good Reason, or if the Company terminates the Executive’s
employment for Cause as determined by the Chief Executive Officer or the Board
of Directors (the “Board”) of the Company.
 
Notwithstanding the foregoing, if the Executive shall become Disabled, the
Company may terminate the Executive’s employment; provided, however, that the
Executive shall receive his Base Compensation (as that term is described in the
Offer Letter) through the Executive’s date of termination and Long Term
Incentive Compensation (as that term is described in the Offer Letter) as if the
Executive had remained employed through March 31, 2007.
 
The Executive’s employment with the Company shall terminate upon his death.
Notwithstanding the foregoing, the Company shall continue to pay the Executive’s
estate all compensation the Executive would have been eligible for under the
terms of the Offer Letter as if the Executive had remained employed through
March 31, 2007.
 
3. Definitions.

 
a.
Cause shall mean (1) the willful failure or refusal to perform lawful directives
of the Company that has a material adverse impact on the Company; (2) a willful
violation of the Company’s policies and procedures that has a material adverse
impact upon the Company; (3) the willful failure to adhere to moral and ethical
business principles that has a material adverse impact on the Company; (4)
Executive’s conviction of a felony, or a misdemeanor involving fraud or
dishonesty that has a material adverse impact on the Company (including entry of
a nolo contendere plea); or (5) any act of dishonesty or fraud in the commission
of his duties that has a material adverse impact upon the Company, provided,
however; that as to items (1), (2), (3) and (5) above, the Company will provide
thirty (30) days advance written notice and an opportunity for Executive to cure
such alleged Cause.

 
b.
Change of Control shall mean (1) any merger by the Company into another
corporation or corporations which results in the stockholders of the Company
immediately prior to such transaction owning less than 55% of the surviving
corporation; (2) any acquisition (by purchase, lease or otherwise) of all or
substantially all of the assets of the Company by any person, corporation or
other entity or group thereof acting jointly; (3) the acquisition of beneficial
ownership, directly or indirectly, of voting securities of the Company (defined
as common stock of the Company or any securities having voting rights that the
Company may issue in the future) and rights to acquire voting securities of the
Company (defined as including, without limitation, securities that are
convertible into voting securities of the Company (as defined above) and rights,
options, warrants and other agreements or arrangements to acquire such voting
securities) by any person, corporation or other entity or group thereof acting
jointly, in such amount or amounts as would permit such person, corporation or
other entity or group thereof acting jointly to elect a majority of the members
of the Board, as then constituted; or (4) the acquisition of beneficial
ownership, directly or indirectly, of voting securities and rights to acquire
voting securities having voting power equal to 25% or more of the combined
voting power of the Company’s then outstanding voting securities by any person,
corporation or other entity or group thereof acting jointly unless such
acquisition as is described in this part (4) is expressly approved by resolution
of the Board passed upon affirmative vote of not less than a majority of the
Board and adopted at a meeting of the Board held not later than the date of the
next regularly scheduled or special meeting held following the date the Company
obtains actual knowledge of such acquisition (which approval may be limited in
purpose and effect solely to affecting the rights of Executive under this
Employment Separation Agreement (this “Agreement”). Notwithstanding the
preceding sentence, (i) any transaction that involves a mere change in identity
form or place of organization within the meaning of Section 368(a)(1)(F) of the
Internal Revenue Code of 1986, as amended, or a transaction of similar effect,
shall not constitute a Change of Control.

 
c.
Good Reason shall mean the occurrence of any of the following events: (1) an
adverse change, not consented to by the Executive, in the nature or scope of the
Executive’s responsibilities, authorities, powers, functions or duties; or (2) a
reduction in the Executive’s annual base salary as in effect on the date hereof
or as the same may be increased from time to time hereafter, except for
across-the-board salary reductions similarly affecting all or substantially all
management employees; or (3) the relocation of the Company’s offices at which
the Executive is principally employed immediately prior to the date of a Change
in Control (the “Current Offices”) to any other location more than 50 miles from
the Current Offices, or the requirement by the Company for the Executive to be
based anywhere other than the Current Offices, except for required travel on the
Company’s business; or (4) the failure by the Company to obtain an effective
agreement from any successor to assume and agree to perform this Agreement, as
required by Section 4, provided, however; that as to items (1), (2), and (4)
above, the Executive will provide thirty (30) days advance written notice and an
opportunity for the Company to cure such alleged Good Reason. Executive agrees
that he will not unreasonably withhold his consent to changes in the nature or
scope of the Executive’s responsibilities, authorities, powers, functions or
duties which may be made or proposed by the Company. Further, Executive
understands and agrees that the Company contemplates the hiring of a Chief
Financial Officer, an event which shall not constitute “Good Reason” under this
Agreement.

 
d.
Disabled shall mean the inability of Executive to perform on a full-time basis
the duties and responsibilities of his employment with the Company by reason of
his illness or other physical or mental impairment or condition, if such
inability continues for an uninterrupted period of 180 days or more during any
360-day period. A period of inability shall be “uninterrupted” unless and until
Executive returns to full-time work for a continuous period of at least 30 days.



Integration; Amendment; Assignment. This Agreement and the Confidentiality
Agreement constitute the entire agreement(s) between the parties hereto with
respect to the matters set forth herein and supersede and render of no force and
effect all prior understandings and agreements between the parties with respect
to the matters set forth herein. No amendments or additions to this Agreement or
the Confidentiality Agreement shall be binding unless in writing and signed by
both parties. This Agreement shall be binding upon the Company’s successors and
assigns and Executive shall be able to enforce this Agreement as to the
Company’s successors and assigns.
 
Governing Law; Headings. This Agreement and its construction, performance and
enforceability shall be governed by, and construed in accordance with, the laws
of the State of New Jersey, without regard to its conflicts of law provisions.
Headings and titles herein are included solely for convenience and shall not
affect, or be used in connection with, the interpretation of this Agreement.
 
Jurisdiction. Except as otherwise provided for herein, each of the parties (a)
irrevocably submits to the exclusive jurisdiction of any state court sitting in
Bergen County, New Jersey or federal court sitting in New Jersey in any action
or proceeding arising out of or relating to this Agreement; (b) agrees that all
claims in respect of the action or proceeding may be heard and determined in any
such court; (c) agrees not to bring any action or proceeding arising out of or
relating to this Agreement in any other court; and (d) waives any right such
party may have to a trial by jury with respect to any action or proceeding
arising out of or relating to this Agreement. Each of the parties waives any
defense of inconvenient forum to the maintenance of any action or proceedings so
brought and waives any bond, surety or other security that might be required of
any other party with respect thereto. Any party may make service on another
party by sending or delivering a copy of the process to the party to be served
at the address set forth above or such updated address as may be provided to the
other party. Nothing in this Section 6, however, shall affect the right of any
party to serve legal process in any other manner permitted by law.
 
IN WITNESS WHEREOF the parties have duly executed this Employment Separation
Agreement as of the date first above written.
 


 
EXECUTIVE
 
/s/ Larry Ellberger
Dated: ______________________________




 
PDI, INC.
 





 
Dated: ________________________________





 

